                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Michael J. Christoff,                                  Civil No. 17-3512 (DWF/KMM)

                        Plaintiff,

v.                                                                 MEMORANDUM
                                                              OPINION AND ORDER
Unum Life Insurance Company of
America,

                        Defendant.



Mark M. Nolan, Esq., and Robert J. Leighton, Jr., Esq., Nolan, Thompson, & Leighton,
counsel for Plaintiff.

Christopher J. Haugen, Esq., and Terrance J. Wagener, Esq., Messerli & Kramer P.A.,
counsel for Defendant.



                                     INTRODUCTION

       This matter is before the Court on cross motions for summary judgment brought

by Plaintiff Michael J. Christoff (“Christoff”) (Doc. No. [99]) and Defendant Unum Life

Insurance Company of America (“Unum”) (Doc. No. [91]). For the reasons set forth

below, the Court grants Christoff’s motion in part and denies Unum’s motion. As

described more fully below, the Court awards Christoff damages in the amount of his

unpaid benefits with interest.
                                     BACKGROUND

       The factual background for the above-entitled matter is clearly and precisely set

forth in previous orders issued in this matter which are incorporated by reference here.

(See Doc. No. 52 (“February 2018 Report and Recommendation), Doc. No. 68 (“August

2018 Order”).) The Court notes certain facts relevant to this Order below, with additional

facts as furnished by the parties through the proceedings.1

       Christoff asserts two claims against Unum under the Employee Retirement Income

Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”), arising out of the termination

of his long-term disability (“LTD”) benefits under a group employee benefit plan (the

“Plan”) which was insured by Unum. (See Doc. No. 1 (“Compl.”) ¶¶ 1, 7, 11.) Christoff

participated in the Plan through his employer, Spencer Stuart. (Id. ¶¶ 5, 6, 9.)

       The Plan became effective on September 1, 2001. (Doc. Nos. 29-35 (“Second

Connolly Aff.”), Doc. No. 30 at 120.) The LTD policy states that it consists of “all

policy provisions and any amendments and/or attachments issued; employees’ signed

applications; and the certificate of coverage.” (Id.) The LTD policy identifies its

Certificate Section as its “certificate of coverage.” (Id. at 129.) The certificate of

coverage states: “If the terms and provisions of the certificate of coverage (issued to you)


1
       The Court notes that the record in this case is complicated, and the parties’
arguments are often muddled by the fact that Christoff has multiple policies with Unum
and related companies, with pending disputes over claims related to these policies. (See,
e.g. Doc. No. 35 at 472 (describing multiple claims).) The Court has reviewed the
extensive submissions to the record —lamentably, often without the aid of clear or
accurate citations—in order to recount the pertinent details in this Order with cites
directed to a source, if not the sole source, for the information referenced.


                                              2
are different from the policy (issued to the policyholder2), the policy will govern.” (Id.)

It further provides that “[w]hen making a benefit determination under the policy, Unum

has discretionary authority to determine your eligibility for benefits and to interpret the

terms and provisions of the policy.” (Id.)

        The policy defines disability, in pertinent part, as when Unum determines that the

covered employee is “limited from performing the material and substantial duties of your

regular occupation due to your sickness or injury[.]” (Id. at 133 (emphasis in original).)

“Regular occupation,” in turn, is defined as “the occupation you are routinely performing

when your disability begins,” which Unum will determine by looking at “your occupation

as it is normally performed in the national economy, instead of how the work tasks are

performed for a specific employer at a specific location.” (Id. at 153.) The policy also

provides that Unum “may require [Christoff] to be examined by a physician, other

medical practitioner and/or vocational expert of [Unum’s] choice,” and that Unum “can

require an examination as often as it is reasonable to do so.” (Id. at 133.)

        On September 26, 2002, Unum sent Spencer Stuart a document entitled

“Amendment No. 1” with an attachment purported to replace the entire policy at issue, to

be effective as of September 1, 2001. (Id. at 383.) Amendment No. 1 provides: “If this

Amendment is unacceptable, please sign below and return this amendment to [Unum] . . .

within 90 days of September 26, 2002. YOUR FAILURE TO SIGN AND RETURN

THIS AMENDMENT BY THAT DATE WILL CONSTITUTE ACCEPTANCE OF


2
        Christoff’s employer, Spencer Stuart, is identified as the policyholder. (Id. at
153.)

                                              3
THIS AMENDMENT.” (Id. (emphasis in original).) Below this language is an

unexecuted signature block for an officer of Spencer Stuart. (Id.)

       The replacement policy attached to Amendment No. 1 includes a Certificate

Section with language regarding conflicts between the certificate of coverage and the

policy, as well as Unum’s discretionary authority, that is identical to that in the original

policy cited above. (Id. at 393.) The definitions of “Disability” and “Regular

Occupation,” in addition to the statement that Unum “can require an examination as often

as it is reasonable to do so,” also remain the same as before. (Id. at 397, 419.) The

replacement policy also contains a “Discretionary Acts” provision not included in the

original policy, which states:

       In exercising its discretionary powers under the Plan, the Plan Administrator,
       and any designee (which shall include Unum as a claims fiduciary) will have
       the broadest discretion permissible under ERISA and any other applicable
       laws, and its decisions will constitute final review of your claim by the Plan.
       Benefits under this Plan will be paid only if the Plan Administrator or its
       designee (including Unum), decides in its discretion that the applicant is
       entitled to them.

(Id. at 416; see also id. at 120-55.)

       In November 2001, Christoff became disabled due to severe fibromyalgia and

received LTD benefits under the Plan for more than fifteen years. (Compl. ¶¶ 8-10.)

Effective November 22, 2016, Unum determined Christoff was no longer disabled and

terminated his benefits. (Id. ¶ 11.) Christoff appealed the decision, and on June 15,

2017, Unum upheld its termination decision. (Id. ¶ 12.)

       Before Christoff became disabled, he was a partner at Spencer Stuart whose work

involved placing “high-level executives . . . in blue chip industries on a national basis,”


                                              4
generating revenue of one to two million dollars a year, developing a network of contacts,

constant availability to clients, and extensive travel. (Doc. No. 104 (“Pl. Mem.”) at 4.)

       From the time of his initial diagnosis, Christoff’s primary treating physicians have

included Drs. Hickman, Newcomb, Davidson, and Rodysill at the Mayo Clinic’s

Fibromyalgia Clinic. (Id. at 3, 5.) His treating physicians have consistently noted

objective signs, e.g. trigger points,3 and Christoff’s subjective complaints, which they

have found to be credible. (Id. at 5.) Throughout the course of his treatment, Christoff’s

physicians have placed restrictions and limitations on his activity, and all have found that

Christoff is “totally disabled from any occupation which requires a 40-hour work week

on a consistent, reliable basis.” (Id.) For example, Dr. Hickman stated in 2004 that

Christoff was “[t]otally disabled from severe fibromyalgia” and suffered “profound



3
        Christoff notes that the Eighth Circuit has recognized trigger-point test findings as
objective evidence of fibromyalgia. (Pl. Mem. at 3 (citing Chronister v. Baptist Health,
442 F.3d 648, 656 (8th Cir. 2006).) Christoff also notes that the doctor who examined
Christoff as part of Unum’s review process “never performed” the trigger point test. (Id.)
This Court observes that the Mayo Clinic’s own website now reject such tests as
definitive, instructing that “[n]o one test can be used to diagnose fibromyalgia” (Dr.
Christopher Aakre, Mayo Clinic Q and A: How is fibromyalgia diagnosed?, Mayo Clinic
(Jun. 7, 2019) (avail. at https://newsnetwork.mayoclinic.org/discussion/mayo-clinic-q-
and-a-how-is-fibromyalgia-diagnosed/)). While “[o]ld guidelines required tender
points,” newer diagnostic criteria were developed because “fibromyalgia symptoms can
come and go, so a person might have 11 tender spots one day but only eight tender spots
on another day” and non-specialist doctors administered such tests inconsistently. (Mayo
Clinic Staff, Fibromyalgia: Understand the diagnosis process, Mayo Clinic (Aug. 19,
2017) (avail. at https://newsnetwork.mayoclinic.org/discussion/mayo-clinic-q-and-a-how-
is-fibromyalgia-diagnosed/)). However, neither party disputes Christoff’s diagnosis with
fibromyalgia, nor do they dispute the qualifications of his treating physicians— rather,
their dispute hinges on Christoff’s personal symptoms and capacity for work. The Court
acknowledges the well-established potential for severe disability due to fibromyalgia,
which is not a matter of controversy in this case.

                                             5
fatigue with slow recovery from any significant activity or travel.” (Id.) By 2013, Dr.

Rodysill noted that they had “tried everything available,” “unless new therapies come

out, further treatment is unlikely to be beneficial,” and concluded that Christoff was

“certainly disabled by this condition,” noting that his diagnosis was “very clear and

confirmed.” (Id. at 6.) In March of 2016, Dr. Rodysill stated that Christoff’s

fibromyalgia “is stable— nothing has changed” with “[n]o improvement expected,”

causing Christoff to have difficulty traveling for one hour. (Id.) In July of the same year,

Dr. Rodysill noted that “[t]here has been no change in [Christoff’s] fibromyalgia for

many years.” (Id.)

       Unum evaluated Christoff’s condition as it related to his benefits several times,

conducting independent medical examinations (“IME’s). Exams carried out in 2003 over

a period of three days resulted in Unum’s evaluators finding that Christoff’s subjective

complaints were credible and that his limited endurance rendered him unable to perform

“mentally demanding tasks” full time or to meet the “travel demands of his occupation.”

(Id. at 7.) Claim notes and reviews by Unum’s own medical reviewers also found

Christoff’s disability claim valid. (Id. at 8.) For example, a 2005 clinical review based

its support on Christoff’s credible and consistent subjective symptoms —which were

“medically supported”—restricted his activity “from anything greater than sedentary.”

(Id.) Christoff avers that in 2009, Unum analyzed his claim “in order to offer a

settlement” and concluded that the results of three IMEs showed that Christoff’s

symptoms “were genuine and totally disabling,” and he “will likely never be able” to

return to work. (Id.) A 2014 review noted that Christoff’s condition is “totally


                                             6
debilitating” at least two days per week and “substantially limited” the remaining days,

and due to the unpredictable nature of his condition, it is unlikely that he would have

reliable functional capacity to return to work “as an Executive Search Consultant.” (Id.)

        In 2007, Christoff was awarded Social Security Disability Insurance (SSDI)

benefits after a finding by an administrative judge that his effective disability date was

December 15, 2001, and that Christoff’s subjective complaints appeared “fully credible.”

(Id. at 9; see also Second Connolly Aff., Doc. No. 31 at 482.) In awarding him benefits,

the administrative judge also found that Christoff’s symptoms prevent him from engaging

in any work activity on a full-time basis, that he can no longer perform any of his past

relevant work, and that “there are no other jobs existing in significant numbers in the

national economy that he is capable of performing on a full time, competitive basis.”

(Id.)

        In March of 2016, Christoff provided Unum with a description of his condition

and activities. (Second Connolly Aff., Doc. No. 33 at 507.) Christoff explained that over

the years he “developed a low-intensity lifestyle that allows [him] the flexibility to deal

with [his] variable energy while maintaining a reasonable quality of life” and continuing

activities such as volunteering with his church as his symptoms allow and writing articles

and blog postings that had yet to generate any income. (Id. at 510.) Upon Unum’s

June 28, 2016 request (id. at 514), Christoff provided additional description of these

activities in July 2016, explaining that he does not schedule many activities and “always

give[s] [himself] a buffer both before and after activities” (id. at 515). Further, Christoff




                                              7
noted that his “efforts do not include any deadlines or set schedules” and that he makes

progress “as [he] is physically able.” (Id.)

       In June of 2016, Unum had a Vocational Rehabilitation Counselor (VRC) conduct

a vocational review of Christoff’s records. (Second Connolly Aff., Doc. No. 33 at 355.)

VRC Arthur Dumont concluded that the requirements for Christoff’s own occupation had

not changed since his claim began, still requiring a “light” level of physical activity

(greater than “sedentary”), as well as extensive travel. (Id.) Dumont confirmed that the

job description for the position at Spencer Stuart Christoff performed before his disability

had not changed in the intervening years. (Id.) Unum had another VRC, Carrie Gregor

(then known as Carrie Johnson), review Christoff’s occupation shortly thereafter, on

July 7, 2016, using an occupational code from the United States Department of Labor

Dictionary of Occupational Titles (DOT) that describes an job with physical demands of

a mostly administrative position including constant walking, sitting, and use of a

keyboard as well as occasional standing and reaching. (Id. at 453.)

       In August 2016, Unum’s internal medical professionals conducted a roundtable

discussion and medical review of Christoff’s case; their proceedings all reached the

conclusion that Christoff remained disabled. (Pl. Mem. at 12.) Specifically, Dr. Joseph

Antaki noted in a “doctoral consult” dated August 18, 2016 that Christoff was not

observed exhibiting activity during any recent surveillance, and though Christoff “has

demonstrated functional capacity (by receiving a Master’s degree in theology,

evangelizing, online lecturing) and the AP has recommended gradually increasing

activity level to 60 minutes of low-impact aerobic activity per day, [Christoff’s] pain and


                                               8
fatigue would support [restrictions and limitations] that would preclude a sustained level

of work activity.” (Id. at 538.) Dr. Antaki reported that improvement in Christoff’s

condition was not expected, and recommended as “next steps” that Christoff’s records be

updated in one year. (Id.)

       On August 25, 2016, VRC Gregor completed another occupational review after

Unum asked her to “revisit” the occupational description used in her July 7 vocational

review, particularly the demands for standing and walking on a constant basis, and to also

advise regarding travel requirements. (Id. at 545.) VRC Gregor changed the physical

demands for Christoff’s occupation to a sedentary level, with occasional walking, and

determined that only occasional travel would be required, “likely done locally and by

vehicle,” without defining “local” (or for that matter, “vehicle”) or providing the basis for

these revised findings. (Id.)4


4
        It is not clear from the administrative record what prompted this move on Unum’s
part, and neither party has offered an explanation beyond Christoff’s belief that Unum
was motivated to justify a termination of benefits. Again, the Court notes that the
existence of multiple claims seems to have caused confusion; for example, a document in
the administrative record dated August 25, 2016 refers to surveillance completed June 9,
2016, showing no activity on Christoff’s part but notes that he “is affiliated with a men’s
religious organization,” wrote articles, and took part in public speaking and “online
lectures.” (Second Connolly Aff., Doc. No. 33 at 550.) The August 25 entry also reads:
“Why was the claim transferred to a DBS? Common claim with IDI- Policy differences
regarding the definition of disability (regular occupation) Recent BRI findings indicate
EE’s activity level has increased; review needed to determine if EE has FC to perform
demands of regular occupation.” (Id.) Another entry in Unum’s records, dated
November 11, 2016, states that “we have an updated IME which agrees [Christoff] now
has capacity to 40 work . . . This is compelling evidence of improved capacity since
[Christoff] was last assessed by SSDI.” (Second Connolly Aff., Doc. No. 34 at 842.)
Without clarification from the parties, the Court cannot determine the significance of
such statements, but concludes that the administrative record is unclear as to which


                                             9
       Dr. Antaki was provided the new occupational information and conducted another

medical review on August 30, this time concluding that Christoff was not disabled from

his occupation. (Id. at 595.) Christoff’s treating physician, Dr. Kirk Rodysill, was also

provided the new job description and asked to respond. (Pl. Mem. At 15.) On

September 8, 2016, the two doctors spoke, and Dr. Rodysill stated that not only could

Christoff no longer perform his former job due to his condition, at most on “some days he

might be able to work an hour or two,” but on other days, Dr. Rodysill did not think

Christoff “could do anything really” and that this would be inconsistent and hard to

predict. (Id. at 15-16.) Unum also sought the opinion of its in-house doctor, Dr. Norman

Bress, who stated in his September 2016 review of Christoff’s records that Christoff “is

very active” and had been able to work “for many years despite his [fibromyalgia]

symptoms” and noted that the records only occasionally mentioned “pain related

weakness.” (Second Connolly Aff., Doc. No. 33 at 596-97.) Dr. Bress noted that

Christoff had previously met the diagnostic criteria for fibromyalgia, but agreed with Dr.

Antaki’s August 30 findings. (Id.)

       Unum went on to have an IME done by Dr. Adam Locketz on November 15,

2016. (Doc. Nos. 105-1-12 (“Third Nolan Aff.”), Doc. No. 105-3 at 3; Second Connolly

Aff., Doc. No. 34 at 806.) Dr. Locketz produced a report after a short physical exam of

Christoff and review of his medical records that concluded Christoff has the functional



claims were being addressed in various statements relied upon by Christoff to show
misconduct by Unum.


                                            10
capacity to do sedentary work on a full time (40 hour per week) basis and that his

physical exam yielded “mild objective findings.” (Id. at 831.) Dr. Locketz did not have

Christoff’s SSDI records for review. (Pl. Mem. At 18.)5

       Unum’s claims procedure manual instructs that “Unum has an obligation to

consider all medical information, which includes giving deference to the opinion of the

claimant’s [attending physicians (“AP’s)] when making a medical determination.” (Third

Nolan Aff., Doc. No. 105-6.) It also states that an opinion from an AP “with a higher

level of expertise, specialization or training is generally more persuasive than the opinion

from a provider with a lesser level of expertise, specialization, or training,” and directs

that “the lack of current care or treatment . . . may not impact our claim decision if the

claimant would not benefit from treatment.” (Id. at Doc. No. 105-7; 105-11 at 2.)

Further, the “care requirement” is “generally” met “so long as claimant is being seen by a

physician at intervals recommended by the physician.” (Id.) With respect to the weight

to give an award of SSDI benefits, the manual instructs that Unum “will give significant

weight to the [Social Security Administration’s] determination that the claimant is


5
        Christoff argued in these proceedings that Unum “failed/didn’t bother to find”
records showing that Dr. Locketz withdrew his application to practice medicine in Ohio
in March of 2017, urging the Court to count this as a negative factor weighing against
Unum’s conduct throughout the review and denial of Christoff’s benefits. (See, e.g., Pl.
Mem. At 18 n. 7; Third Nolan Aff. at Doc. No. 105-5.) The Court finds that this is not a
significant flaw in the review process and does not rise to the level of a procedural
irregularity. Dr. Locketz was (Third Nolan Aff. at Doc. No. 105-3), and as Unum offered
at oral arguments (Doc. No. 114), remains a licensed medical doctor authorized to
practice medicine in the State of Minnesota. It was reasonable for Unum to rely upon
him for the purposes of the medical review, and the Court declines Christoff’s invitation
to second-guess the qualifications of a duly licensed medical professional where such a
foray is unnecessary to decide this case.

                                             11
disabled unless there is compelling evidence” that the award of SSDI was based on an

error of law or abuse of discretion, inconsistent with applicable medical evidence; or

inconsistent with the definition of disability contained in the applicable insurance policy.

(Third Nolan Aff., Doc. No. 105-10 (emphasis in original).) Without such compelling

evidence, the manual instructs that Unum will give the SSDI award “significant weight

and will agree with the award unless . . . there is other evidence that clearly shows that

the claimant is not disabled,” for example, if a claimant were to be found to be working

after claiming to be unable to do so. (Id. (emphasis in original).) Finally, the manual

requires that if Unum disagrees with the SSDI finding, it will “articulate the reason and

analysis” and “support that reason and analysis with reference to facts and information in

the claim file documentation.” (Id.)

          During his appeal of the termination of his benefits, Christoff provided Unum with

additional records including the results of a functional capacity examination (FCE)

conducted by VRC Dr. Justin King and an additional statement from Dr. Rodysill. (Pl.

Mem. at 19-20.) Dr. King found that Christoff’s condition precluded any employment on

a sustained, continuous basis. (Id. at 21.) Dr. Rodysill reiterated previous statements,

again noting that Christoff’s symptoms are severe, exacerbated by stress, high activity,

and travel, and that his “modest levels of activity are done on an ‘as possible’ basis.” (Id.

at 20.)

          Unum’s in-house physician Dr. Scott Norris, reviewed Christoff’s medical records

on June 5, 2017. (Id. at 23.) In his report, Dr. Norris reaches conclusions contradicting

those of several of the medical professionals who had previously examined and treated


                                              12
Christoff, stating that Christoff suffered no “pain-limited weakness” or reduced range of

motion, and expressing doubts about Christoff’s lack of medication, ignoring the

rationale provided throughout his records by his treating physicians. (Id. at 24.)

       In a fifteen-page letter dated June 15, 2017, Unum detailed its final decision to

terminate Christoff’s LTD benefits.6 (Second Connolly Aff., Doc. No. 35 at 465.) Unum

affirmed its initial decision that Christoff “was able to perform the duties of his regular

occupation” and “was no longer disabled according to the policies and benefits were no

longer supported.” (Id.) Unum discounted Dr. Rodysill’s assertions that Christoff could

not return to work, countering with a summary of Christoff’s activities including

completion of a theology degree through studying online and with DVDs, “five formal

speaking engagements in the last two years” in Milwaukee, Wisconsin and Mundelien,

Illinois, for which they presumed he flew from his home in Minnesota, and speaking at

his parish six to eight times a year. (Id. at 469.) Unum acknowledged that as recently as

September 8, 2016, Dr. Rodysill said that he “still felt [Christoff] would not be able to

sustain any work capacity with any regularity,” but noted that a “second physician

reviewed the available information, and concluded Mr. Christoff was not precluded from

performing at the functional capacity required by his occupation.” (Id. at 470.) Unum

did not close Christoff’s claim based upon the opinions of its physician reviewers,

however— “[i]nstead, an IME was scheduled.” (Id.) Dr. Locketz, the letter explained,



6
       The letter also discussed Unum’s appeal review, and ultimate denial, of Christoff’s
Life Insurance Waiver of Premium (LWOP) claim, and noted that Christoff’s Individual
Disability (ID) claim was being addressed in a separate appeal. (Id.)

                                             13
analyzed Christoff’s capacity by the standard for the individual disability claim rather

than that for the LTD benefits, using the more rigorous demands of Christoff’s previous

job as he had performed it, and found that Christoff could perform at that level. (Id. at

472.) Based on this full review and more demanding occupation, Unum concluded that

Christoff was no longer disabled. (Id.) As for the concerns Christoff raised during his

appeal, Unum explained that its decision differed from that of the Social Security

Administration because Unum had more recent medical information showing that

Christoff’s condition “has improved significantly,” along with the IME findings and

information about Christoff’s activities, “which are significant and demonstrate improved

capacity.” (Id. at 475-76.) Unum noted that Christoff took issue “with the various

vocational reviews” but explained that “the vocational issues for the LTD claim and the

ID claim, as well as the LWOP claim, are different” because Christoff’s occupation was

“defined differently in each of the policies, and so the vocational reviews are not

interchangeable.” (Id.)

       Spencer Stuart paid Christoff’s premiums for health insurance, long-term care

insurance, and a $50,000 life insurance policy while he received disability benefits and

stopped paying these premiums in July 2017 when his disability benefits terminated.

(Doc. No. 107 (“Second Christoff Aff.”) at 2-3.) Since that time, Christoff has paid for

his health insurance out-of-pocket, and he contends that without his benefits, he was

unable to afford to pay the cost of converting an existing term life insurance policy to

permanent whole life insurance. (Id. at 2.)




                                              14
       Christoff alleges that Unum failed to give Christoff’s claim for benefits a full and

fair review by deliberately and wrongly manipulating the claim review process in order to

reach its decision to terminate. (Id. ¶ 15.) Specifically, Christoff alleges that Unum

intentionally mischaracterized the duties of Christoff’s own occupation, failed to provide

its reviewer with medical records supporting Christoff’s claims or the correct description

of Christoff’s occupational duties, determined that Christoff was not disabled in spite of

its own medical personnel’s findings, and failed to give due deference to Christoff’s

treating physicians in violation of its own policies. (Id.) Under Count I of Christoff’s

complaint, he asserts violation of the Plan, ERISA, and breach of Unum’s fiduciary

duties and seeks to recover LTD benefits and obtain a clarification of rights pursuant to

29 U.S.C. § 1332(a)(1)(B). (Id. ¶ 14.) Under Count II, Christoff alleges Unum breached

its fiduciary duty under ERISA and seeks “the equitable remedy of surcharge” for

attorney fees and his costs to obtain substitute health care coverage and replace other

policies pursuant to 29 U.S.C. § 1132(a)(3). (See id. ¶ 19.)

       Unum argues that the decision to terminate Christoff’s benefits was made

according to the requirements set forth in the Plan, which called for periodic reviews, and

further, Unum denies any untoward behavior in its processing of the claim. Unum points

to mistakes in Christoff’s interpretation of the administrative record in support of its

defense of its reasoning and conclusions, and notes that Christoff’s claims are in part

based upon benefits never contemplated in the agreement at issue here.




                                             15
                                      DISCUSSION

I.     Legal Standards

       A.     Summary judgment

       Summary judgment is proper if there are no disputed issues of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

Court must view the evidence and the inferences that may be reasonably drawn from the

evidence in the light most favorable to the nonmoving party. Weitz Co. v. Lloyd’s of

London, 574 F.3d 885, 892 (8th Cir. 2009). However, as the Supreme Court has stated,

“[s]ummary judgment procedure is properly regarded not as a disfavored procedural

shortcut, but rather as an integral part of the Federal Rules as a whole, which are designed

‘to secure the just, speedy and inexpensive determination of every action.’” Celotex

Corp. v. Catrett, 477 U.S. 317, 327 (1986) (quoting Fed. R. Civ. P. 1).

       This Court will consider the cross-motions drawing inferences against each

movant as warranted. See, e.g., Wermager v. Cormorant Twp. Bd., 716 F.2d 1211, 1214

(8th Cir. 1983). The moving party bears the burden of showing that there is no genuine

issue of material fact and that it is entitled to judgment as a matter of law. Enter. Bank,

92 F.3d at 747. The nonmoving party must demonstrate the existence of specific facts in

the record that create a genuine issue for trial. Krenik v. Cty. of Le Sueur, 47 F.3d 953,

957 (8th Cir. 1995). A party opposing a properly supported motion for summary

judgment “may not rest upon the mere allegations or denials of his pleading, but . . . must

set forth specific facts showing that there is a genuine issue for trial.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


                                             16
II.    ERISA

       The Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001, et

seq., governs the insurance policy in question. Employee benefit plans under ERISA

must “afford a reasonable opportunity to any participant whose claim for benefits has

been denied for a full and fair review by the appropriate named fiduciary of the decision

denying the claim.” 29 U.S.C. § 1133(2). Following such a review, a beneficiary of a

plan governed by ERISA may bring a civil action “to recover benefits due to him under

the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his

rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B).

       A.     Standard of review

       “[A] denial of benefits challenged under § 1132(a)(1)(B) is to be reviewed under a

de novo standard unless the benefit plan gives the administrator or fiduciary discretionary

authority to determine eligibility for benefits or to construe the terms of the plan.”

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). When a plan gives

discretionary authority to the administrator or fiduciary to determine eligibility for

benefits or to construe the terms of the plan, the Court reviews the decision to deny

benefits for an abuse of discretion. See id.; see also Metro. Life Ins. Co. v. Glenn, 554

U.S. 105, 111 (2008); Waldoch v. Medtronic, Inc., 757 F.3d 822, 829 (8th Cir. 2014), as

corrected (July 15, 2014).




                                              17
       As this Court has previously found over Christoff’s objections, the

abuse-of-discretion standard applies to this matter based on the clear language in the

policy granting Unum discretionary authority.7 (August 2018 Order at 10.)

       Under the abuse-of-discretion standard, “the administrator’s decision should be

reversed ‘only if it is arbitrary and capricious.’” Green v. Union Sec. Ins. Co., 646 F.3d

1042, 1050 (8th Cir.2011) (quoting Midgett v. Wash. Grp. Int’l Long Term Disability

Plan, 561 F.3d 887, 896 (8th Cir. 2009)). “A court is not to substitute its own judgment

for that of the plan administrator.” Alexander v. Trane Co., 453 F.3d 1027, 1031 (8th

Cir. 2006). The issue is whether the decision was supported by substantial evidence

which means “more than a scintilla but less than a preponderance.” Waldoch, 757 F.3d at

832 (quoting Midgett, 561 F.3d at 897) (internal quotation marks omitted). The Court

“may consider both the quantity and quality of evidence before a plan administrator.”

Wise v. Kind & Knox Gelatin, Inc., 429 F.3d 1188, 1190 (8th Cir. 2005) (citation

omitted). The question for the Court is whether a “reasonable person could have reached

a similar decision, given the evidence before him, not [whether] a reasonable person

would have reached that decision.” Prezioso v. Prudential Ins. Co. of Am., 748 F.3d 797,

805 (8th Cir. 2014) (quoting Ferrari v. Teachers Ins. & Annuity Ass’n, 278 F.3d 801, 807

(8th Cir.2002) (emphasis in original)). A court examining whether an administrator

abused its discretion, therefore, must carefully scrutinize the administrator's decision and


7
       The Court discussed its findings with respect to the policy language governing
Unum’s discretionary authority at greater length in its August 2018 Order and will not
repeat its full analysis here. (See generally August 2018 Order; February 2018 Report
and Recommendation.)

                                             18
determine whether it was “extremely unreasonable, extraordinarily imprudent, or

arbitrary and capricious.” Meyers v. Hartford Life & Accident Ins. Co., 489 F.3d 348,

351 (8th Cir. 2007) (citation omitted). “When . . . a conflict of interest exists because the

Plan is both the decision-maker and the insurer, [the Court] take[s] that conflict into

account and give[s] it some weight in the abuse-of-discretion calculation.” Carrow v.

Standard Ins. Co., 664 F.3d 1254, 1258–59 (8th Cir. 2012) (citing Manning v. Am.

Republic Ins. Co., 604 F.3d 1030, 1038–39 (8th Cir. 2010)).

       B.     Timing of the termination

       This Court asked counsel for both parties to address a question unanswered in the

papers submitted in this case: What prompted Unum’s most recent decision to re-

evaluate Christoff’s disability status? Neither party could provide a definite answer, but

they agreed that the additional review, carried out so close in time to the previous review,

was likely the result of a different person taking responsibility for the file and deciding to

revisit the decision. (Doc. No. 114, Motion Hearing July 26, 2019.) While this does not

necessarily indicate wrongdoing, it bolsters the Court’s conclusion, based on the entire

record before it, that Unum’s process was indeed arbitrary and capricious.

       As Unum has noted, it has a duty to oversee its plans with a mind to best serve the

interests of all beneficiaries, and it can be appropriate to re-evaluate a claim in light of

information that might indicate a change in circumstances. See, e.g., Frerichs v. Hartford

Life & Acc. Ins. Co., 875 F.Supp. 2d 923, 947 (D. Minn. 2012). Unless information

available to an insurer “alters in some significant way,” previous payments of benefits

“must weigh against the propriety of an insurer’s decision to discontinue those


                                              19
payments.” McOsker v. Paul Revere Life Ins. Co., 279 F.3d 586, 589 (8th Cir. 2002).

The brief period between the last time that Christoff’s claim was approved, paired with

the very recent analyses of his medical records that considered up-to-date submissions

regarding his activities and his doctors’ assessments, heavily weigh against the propriety

of Unum’s latest review of Christoff’s benefits. Without any evidence to the contrary,

and with Unum’s own admission that this was likely the result of second thoughts within

Unum’s organization and not prompted by any new information, the Court concludes that

it was a serious procedural irregularity to subject Christoff to further review so close in

time to his last successful completion of the process.

       C.     Christoff’s occupation

       Under a deferential abuse-of-discretion standard, the Court finds Unum’s

interpretation of the term “regular occupation” in the LTD Plan to be reasonable. In

assessing the reasonableness of Unum’s interpretation of the plan, the Court must

consider five factors: (1) whether the interpretation is consistent with the goals of the

plan; (2) whether it renders any language in the plan meaningless or inconsistent;

(3) whether it conflicts with the requirements of ERISA; (4) whether the administrator

has interpreted the words at issue consistently; and (5) whether the interpretation is

contrary to the clear language of the plan. See Brake v. Hutchinson Tech., Inc., 774 F.3d

1193, 1197 (8th Cir. 2014) (citing Finley v. Special Agents Mut. Benefit Ass’n, Inc., 957

F.2d 617, 621 (8th Cir. 1992)). Ultimately, the Court “must defer to [Unum’s]

interpretation of the plan so long as it is reasonable, even if the court would interpret the




                                              20
language differently as an original matter.” Darvell v. Life Ins. Co. of N. Am., 597 F.3d

929, 935 (8th Cir. 2010) (internal quotation marks and citation omitted).

       The policy clearly states that “regular occupation” is defined as the insured’s

“occupation as it is normally performed in the national economy, instead of how the work

tasks are performed for a specific employer at a specific location.” (Second Connolly

Aff., Doc. 30 at 419.) While it does seem that over the course of Christoff’s fifteen-plus

years of receiving LTD benefits, both parties relied upon an occupation as defined more

specifically by Spencer Stuart and as previously performed by Christoff, the policy itself

does not call for such an interpretation.

       The Court concludes, however, that despite the amount of ink spilt over this issue

by both parties, it is a red herring. While it was not an abuse of discretion to use the more

generic occupational definition, Unum did abuse its discretion by arbitrarily changing the

level of physical demand without substantial evidence, or even any reasoning beyond one

VRC’s flat assertion that it would be reasonable to change it. Moreover, the balance of

the medical evidence overwhelmingly shows that Unum’s evaluators ignored the

seriousness of Christoff’s limitations and that he would be unable to perform any

occupation on a full time, regular basis.

       D.     Unum’s analysis of the medical evidence

       The Court concludes that Unum abused its discretion in relying heavily on its

independent reviewers’ opinions and in-house physician’s review of the record in

concluding that Christoff was not disabled under the terms of the LTD Plan. The

Supreme Court has held that “courts have no warrant to require administrators


                                             21
automatically to accord special weight to the opinions of a claimant’s physician; nor may

courts impose on plan administrators a discrete burden of explanation when they credit

reliable evidence that conflicts with a treating physician’s evaluation.” Black & Decker

Disability Plan v. Nord, 538 U.S. 822, 834 (2003); Payzant v. UNUM Life Ins. Co. of

Am., 402 F. Supp. 2d 1053, 1062 (D. Minn. 2005). Indeed, an insurer “may rely upon the

reports of consulting, non-examining physicians over the reports of treating physicians.”

Carrow, 664 F.3d at 1259 (citing Weidner v. Fed. Express Corp., 492 F.3d 925, 930 (8th

Cir. 2007)). However, in reviewing Unum’s reliance on the independent reviewers’

reports under an abuse-of-discretion standard, the Court “may consider both the quantity

and quality of evidence” available to Unum. Wise, 429 F.3d at 1190 (citation omitted).

Applying these principles, the Court concludes Unum abused its discretion.

       An insurer is “not free to accept [an independent reviewer’s] report without

considering whether its conclusions follow logically from the underlying medical

evidence.” Willcox v. Liberty Life Assurance Co. of Boston, 552 F.3d 693, 700–01 (8th

Cir. 2009) (quoting Abram v. Cargill, Inc., 395 F.3d 882, 887 (8th Cir. 2005)). It is an

abuse of discretion for an insurer to rely on an independent reviewer’s report that reflects

an “incomplete, selective review of the medical evidence.” Id. at 702. An administrator

“may not arbitrarily refuse to credit a claimant’s reliable evidence, including the opinions

of a treating physician.” Willcox, 552 F.3d at 701 (internal quotation marks and citations

omitted). It is an abuse of discretion to ignore relevant evidence. Gerhardt v. Liberty

Life Assur. Co. of Bos., 736 F.3d 777, 780 (8th Cir. 2013).




                                             22
       Unum’s own manual calls for deference to treating physicians’ opinions and

recognizes that the opinions of more experienced specialists should be weighed more

heavily against those of less qualified doctors where applicable. Several doctors, over

several years, with directly relevant specialization and experience, adamantly opined that

Christoff was disabled to such an extent that he is not able to perform any job on a

consistent basis. Christoff’s medical records are extensive, detailed, and consistent. This

matter does not come down only to an abuse of discretion in weighing evidence, it also

involves misstating the record.

       Christoff’s treating physicians have specialized training and experience in treating

patients with fibromyalgia, and they are particularly familiar with Christoff’s condition

having treated him continually over many years. While the Court is not persuaded that

Unum’s evaluators were unqualified per se, the opinions of Christoff’s own doctors were

far better supported. Moreover, Unum’s interpretation of the medical records fabricated

conflict and inconsistency where none existed—Christoff’s submissions have been

thorough and consistent, and Unum’s evaluators did not directly contradict the evidence

presented in support of Christoff’s claim. Rather, they largely agreed until the very latest

reviews, during which Unum’s in-house doctor ignored information unfavorable to the

termination decision.

       If this were a case of weighing credible evidence against credible evidence, this

Court would be obligated to defer to Unum’s judgment. “Only when the evidence relied

on is ‘overwhelmed by contrary evidence’ may the court find an abuse of discretion.”

Whitley v. Standard Ins. Co., 815 F.3d 1134, 1142 (8th Cir. 2016) (citing Coker v. Metro


                                             23
Life Ins. Co., 281 F.3d 793, 799 (8th Cir. 2002)). Such is the case here. Unum’s selective

presentation of evidence to its reviewers and disregard for the adamant opinions of

Christoff’s doctors leads the Court to conclude that it was an abuse of discretion.8

III.   Award of Past Due Benefits and Reinstatement of Policy

       ERISA contemplates that a court may award benefits to a prevailing plaintiff in a

civil action challenging an insurer’s denial. See 29 U.S.C. § 1132(a)(1)(B) (providing

that a participant or beneficiary may bring a civil action “to recover benefits due to him

under the terms of his plan . . .”). At the same time, the Eighth Circuit has explained that

the appropriate remedy is a remand for reconsideration when the insurer has violated 29

U.S.C. § 1133(2)’s requirement to provide a full and fair review. See Brown v. J.B. Hunt

Transp. Servs., Inc., 586 F.3d 1079, 1087 (8th Cir. 2009). Similarly, the Eighth Circuit

has held that “[a] reviewing court must remand a case when the court or agency fails to

make adequate findings or explain the rationale for its decision.” Abram, 395 F.3d at 887

(citation omitted). However, it may be appropriate for the Court to enter judgment in


8
        For the reasons stated above, the Court concludes Unum abused its discretion in
denying Christoff’s claim for LTD benefits. The Court therefore finds it unnecessary to
address Christoff’s additional arguments regarding Unum’s structural conflict of interest
or history of abuse of discretion that were neither well-developed nor extensively argued
in the record. The Court notes that Unum’s conflict of interest did not weigh heavily in
the Court’s abuse-of-discretion calculation, and the Court would have reached the same
conclusion whether or not a conflict existed. “A conflict of interest can ‘act as a
tiebreaker’ when the issue is close and can assume ‘great importance’ ‘where
circumstances suggest a higher likelihood that it affected the benefits decision.’” Jones v.
ReliaStar Life Ins. Co., 615 F.3d 941, 946 (8th Cir. 2010) (quoting Metropolitan Life Ins.
Co. v. Glenn, 554 U.S. 105, 117 (2008)) (internal citations omitted). Here, the Court
does not find this to be a close case but rather a clear case in Christoff’s favor. While the
Court believes it is clear that Unum abused its discretion, the Court does not consider
Unum’s conflict of interest to be a determinative factor in this case.

                                             24
favor of a claimant rather than remanding the claim when the insurer abused its

discretion, the claim has been pending for a significant period of time, and “a remand

would needlessly delay the already long-delayed benefits payments.” Chronister v.

Unum Life Ins. Co. of Am., 563 F.3d 773, 777 (8th Cir. 2009) (remanding the case to the

district court for entry of judgment in the plaintiff’s favor when the benefits claim had

been pending for more than a decade). Further, it may not be necessary to remand for

further proceedings when there are no meaningful questions of fact.

Sepulveda-Rodriguez v. MetLife Grp., Inc., --- F.3d ---, 2019 WL 3977550 at *4 (8th Cir.

Aug. 23, 2019).

       Here, the parties agreed at the July 2019 motion hearing that the record forecloses

the need for further proceedings, and the Court finds that there would be nothing gained

by remanding the matter. The Court awards Christoff the LTD benefits past due and

orders Unum to continue his benefits so long as he qualifies under the Plan.

IV.    Count II Claim Under 29 U.S.C. § 1132(a)(3)

       A.     Payment of additional premiums would be duplicative

       As discussed in the August 2018 Order, the types of relief available under

§ 1132(a)(3) of ERISA include those that “were typically available in equity.” CIGNA

Corp. v. Amara, 536 U.S. 421, 439 (2011) (citation omitted). Such relief includes the

equitable remedy of “surcharge” or “make-whole relief” through which “[e]quity courts

possessed the power to provide monetary ‘compensation’ for a loss resulting from a

trustee’s breach of duty, or to prevent the trustee’s unjust enrichment.” Id. at 441-42.

The Supreme Court explained that “[t]he surcharge remedy extended to a breach of trust


                                             25
committed by a fiduciary encompassing any violation of a duty imposed upon that

fiduciary.” Id. at 442. Post-Amara, the Eighth Circuit has clarified that ERISA plaintiffs

may seek “make-whole, monetary relief under § 1132(a)(3).” Silva v. Metro. Life Ins.

Co., 762 F.3d 711, 724 (8th Cir. 2014). Further, it has explained that such plaintiffs can

plead “alternative—as opposed to duplicative—theories of liability” as long as the

plaintiff does not ultimately obtain duplicate recoveries. Id. at 726; see also Jones v.

Aetna Life Ins. Co., 856 F. 3d 541, 547 (8th Cir. 2017).

       The crucial question is whether the relief requested is restitution or compensatory

damages. Kerr v. Charles F. Vatterott & Co., 184 F.3d 938, 944 (8th Cir. 1999). Section

1132(a)(3)(B) limits recovery to equitable relief, not compensatory damages. Knierem v.

Grp. Health Plan, Inc., 434 F.3d 1058, 1061 (8th Cir. 2006). “Restitution seeks to punish

the wrongdoer by taking his ill-gotten gains, thus, removing his incentive to perform the

wrongful act again,” while compensatory damages “focus on the plaintiff's losses and

seek to recover in money the value of the harm done to him.” Kerr, 184 F.3d at 944.

       When asked directly by the Court at oral arguments in this matter how Christoff’s

lack of funds to make the payment in order to convert his life insurance policy was a

separate injury qualifying for damages under Count II, the plaintiff’s counsel built upon

the arguments earlier submitted, responding that Christoff had made payments when he

was receiving benefits but did not have the money to do so after Unum terminated his

benefits. Unfortunately for Christoff, this line of reasoning amounts to an argument that

if things were different, they wouldn’t be the same, which is not a sufficient basis for an

independent claim.


                                             26
       As counsel for Unum persuasively argued, Christoff is asking for the money he

would have been paid and what he would have bought with the money had he earlier had

it in hand by requesting compensation for the full value of gains he might have realized.

This is speculative and not based in the agreement between the parties. “[I]n interpreting

the terms of the plan, like all contracts, ‘[c]ourts must look at the ERISA plan as a

whole.’” Shaw v. Prudential Ins. Co. of Am., 566 Fed. App’x. 536, 539 (8th Cir. 2014)

(quoting Johnson v. Am. United Life Ins. Co., 716 F.3d 813, 820 (4th Cir. 2013)). The

Eighth Circuit has found that “courts should give the language of the policy and [the

summary plan description] a common and ordinary meaning and construe the documents

as a reasonable person in the position of the [plan] participant, not the actual participant,

would have understood the words.” Johnson v. United of Omaha Life Ins. Co., 775 F.3d

983, 987 (8th Cir. 2014). A court reviewing a denial of benefits for abuse of discretion

should not consider information that was not before the plan administrator, but instead

limit its review to the administrative record. Jones, 856 F. 3d at 549. It is not reasonable

to hold Unum responsible for anticipating collateral consequences for the termination of

benefits that are not addressed in the policy, and it is not a separate injury requiring

additional relief for Christoff to have been denied the use of funds the Court is awarding

under Count I. The loss of benefits is compensated by the award of damages under

Count I, meaning that Christoff is not entitled to duplicative relief for lost benefits under

his claims for Count II.




                                              27
       B.     Interest

       “Interest shall be allowed on any money judgment in a civil case recovered in a

district court,” and shall be calculated “at a rate at a rate equal to the weekly average

1-year constant maturity Treasury yield, as published by the Board of Governors of the

Federal Reserve System, for the calendar week preceding.” 28 U.S.C. § 1961. ERISA

does not expressly provide for prejudgment interest, but such an award is permitted under

29 U.S.C. § 1132(a)(3)(B) if a court finds it to be “appropriate equitable relief.”

Mansker v. TMG Life Ins. Co., 54 F.3d 1322, 1330 (8th Cir. 1995). The proper measure

for the rate of interest is provided under 28 U.S.C. § 1961. Id. at 1331.

       Christoff urges the Court to award interest at a higher rate in order to more

strongly discourage future impropriety on Unum’s part. (Pl. Mem. at 49.) Citing

opinions from the First and Second Circuits, Christoff argues that using Minnesota’s state

court judgment rate of 10% is appropriate. (Id.) This is far above the current rate under

28 U.S.C. § 1961(a) and the federal prime rate suggested in one of Christoff’s cited cases.

       The Court agrees that Unum should disgorge the benefits derived from wrongfully

withholding Christoff’s benefits through the payment of interest, but again, the Court

declines Christoff’s invitation to speculate on financial outcomes that may have been or

to attribute exceptional foresight and cunning to Unum without any evidence in support

of such contentions. Interest shall be awarded in the amount directed by 28 U.S.C.

§ 1961.




                                              28
       C.     Attorneys’ fees and costs

       Christoff argues that an award of attorneys’ fees and costs would be appropriate in

this case. (Pl. Mem. at 50.) “[T]he court in its discretion may allow a reasonable

attorneys’ fee and costs of action to either party” in an ERISA action brought by a

beneficiary, participant, or fiduciary. 29 U.S.C. § 1132(g)(1). In exercising such

discretion, the Court considers the following factors:

       (1) the degree of culpability or bad faith of the opposing party; (2) the ability
       of the opposing party to pay attorney fees; (3) whether an award of attorney
       fees against the opposing party might have a future deterrent effect under
       similar circumstances; (4) whether the parties requesting attorney fees sought
       to benefit all participants and beneficiaries of a plan or to resolve a significant
       legal question regarding ERISA itself; and (5) the relative merits of the
       parties’ positions.

Martin v. Arkansas Blue Cross & Blue Shield, 299 F.3d 966, 969 n. 4 (8th Cir.2002)

(citing Lawrence v. Westerhaus, 749 F.2d 494, 496 (8th Cir. 1984)). These factors are

not exclusive and should not be mechanically applied. Id. at 972. The Eighth Circuit has

held that there is no presumption in favor of a fee award for prevailing plaintiffs in

ERISA cases. Id. at 969–72.

       In this case, the Court concludes that Christoff is entitled to an award of attorneys’

fees and costs. In particular, the Court finds that such an award will have a beneficial

deterrent effect in preventing Unum from abusing its discretion in future cases. Unum’s

heavy reliance on the questionable findings of its independent reviewers over the findings

of Christoff’s treating physicians and the Social Security Administration led it to reach a

decision that was not supported by substantial evidence. An award of attorneys’ fees

may have the positive effect of encouraging Unum to more carefully exercise its


                                               29
discretion in the future to ensure that its decisions are based upon a thorough review of

the claimant's file. To determine the amount to which Christoff is entitled, the Court will

entertain submissions of the parties, including an affidavit from Christoff’s attorney

outlining the reasonable fees and costs incurred in this matter. Unum may also submit a

short letter brief in response to this affidavit, and Christoff may submit a reply.

                                            ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.      Plaintiff Matthew Christoff’s Motion for Summary Judgment (Doc.

No. [99]) is GRANTED in part. The Court awards Christoff damages in the amount of

his unpaid LTD benefits from the date of termination, with interest in the amount

consistent with the findings above.

       2.      Defendant Unum’s Motion for Summary Judgment (Doc. No. [91]) is

DENIED.

       3.      Plaintiff’s attorney shall submit an affidavit outlining the current total of

past due benefits payments with interest, and the reasonable fees and costs incurred in

this matter no later than thirty days following the date of this Order. Defendant will have

ten days to respond to this affidavit with a short letter brief, and Plaintiff shall have ten

days thereafter to file a short letter brief in reply.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: September 30, 2019                            s/Donovan W. Frank
                                                     DONOVAN W. FRANK
                                                     United States District Judge


                                                30
